
	

115 HR 3555 RH: Exchange Regulatory Improvement Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 681
		115th CONGRESS2d Session
		H. R. 3555
		[Report No. 115–883]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. Loudermilk (for himself, Mr. Meeks, Mr. Hultgren, Mr. David Scott of Georgia, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			August 3, 2018
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 28, 2017
		
		
			
		
		A BILL
		To amend the Securities Exchange Act of 1934 to provide that the definition of a facility of an
			 exchange does not apply to a line of business the purpose of which is not
			 to effect or report a transaction on an exchange.
	
	
 1.Short titleThis Act may be cited as the Exchange Regulatory Improvement Act. 2.FindingsThe Congress finds the following:
 (1)Over time, national securities exchanges have expanded their businesses beyond listings and trading to include the sale of additional products and services to their members and listed companies.
 (2)The Securities and Exchange Commission should be transparent in its interpretation of the term facility in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)). 3.Facility defined (a)In generalNot later than 360 days after the date of enactment of this Act, the Securities and Exchange Commission (the Commission) shall adopt regulations to further interpret the term facility under section 3(a) of the Securities Exchange Act of 1934. Such regulations shall set forth the facts and circumstances the Commission considers when determining whether any premises or property, or the right to use any premises, property, or service is or is not a facility of an exchange.
 (b)Application to proposed rulesThe Commission shall apply the facts and circumstances set forth in the regulations issued pursuant to subsection (a) in determining whether any proposed rule is or is not required to be submitted as a proposed rule filing pursuant to section 19 of the Securities Exchange Act of 1934 and the rules and regulations issued thereunder.
			Amend the title so as to read: A bill to require the Securities and Exchange Commission to issue regulations to further interpret
			 the term facility under the Securities Exchange Act of 1934..
	
		August 3, 2018
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
